       Case 2:19-cv-00631-DMC Document 39 Filed 09/02/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GUILLERMO ALEXANDER BRAN,                         No. 2:19-CV-0631-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    NURSE SULMA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is defendants’ motion to extend the discovery cut-off

19   and dispositive motion deadlines (ECF No. 36). The Court finds good cause to modify and extend

20   the scheduling order. Therefore, the current discovery deadline is extended to December 1, 2020.

21   Any motions necessary to compel discovery shall be filed within 60 days from this cut-off date.

22   The current deadline for the filing of dispositive motions is continued to March 1, 2021.

23                  IT IS SO ORDERED.

24

25   Dated: September 2, 2020
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
